224 Ga. 818 (1968)
165 S.E.2d 127
HARDY et al.
v.
D. G. MACHINERY & GAGE COMPANY.
24817.
Supreme Court of Georgia.
Argued November 13, 1968.
Decided November 21, 1968.
Rehearing Denied December 5, 1968.
Nall, Miller, Cadenhead & Dennis, Robert E. Corry, Jr., for appellants.
Fine & Block, Sturgis S. Bates, III, William A. Edwards, Jr., for appellee.
UNDERCOFLER, Justice.
The writ of certiorari was granted in this case to review the ruling of the Court of Appeals which *819 held that the motion to dismiss the appeal in that court on the ground that the transcript was not filed within thirty days of the filing of the notice of appeal as required by Code Ann. § 6-806 (Ga. L. 1965, pp. 18, 26) or within any extension of time obtained under Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21) was without merit in view of the 1968 addition of Paragraph (d) to Section 13 of the Appellate Practice Act of 1965 (Ga. L. 1968, pp. 1072, 1073, Sec. 2; Code Ann. § 6-809 (d)). D. G. Machinery & Gage Co. v. Hardy, 118 Ga. App. 45 (1) (162 SE2d 852).
Under the ruling of this court in Fahrig v. Garrett, 224 Ga. 817, the motion to dismiss the appeal should have been granted.
Judgment reversed. All the Justices concur.